 1
                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT

 2                                                      EASTERN DISTRICT OF WASHINGTON



                                                         Oct 30, 2019
 3                                                           SEAN F. MCAVOY, CLERK



 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7   ESTATE OF MARC A. MORENO,
     by and through its personal            NO: 4:18-CV-5171-RMP
 8   representative Miguel Angel Moreno;
     MIGUEL ANGEL MORENO;
 9   individually; and ALICIA MAGANA
     MENDEZ, individually,                  ORDER OF DISMISSAL WITH
10                                          PREJUDICE OF DEFENDANT OUR
                             Plaintiffs,    LADY OF LOURDES HOSPITAL AT
11                                          PASCO, INC D/B/A OUR LADY OF
           v.                               LOURDES HOSPITAL AND
12                                          LOURDES COUNSELING CENTER
     CORRECTIONAL HEALTHCARE                AND DEFENDANT ANITA VALLEE
13   COMPANIES, INC.; CORRECT
     CARE SOLUTIONS, LLC, OUR
14   LADY OF LOURDES HOSPITAL
     AT PASCO, INC., a Washington
15   nonprofit corporation doing business
     as Our Lady of Lourdes Hospital and
16   Lourdes Counseling Center;
     ASHLEY CASTANEDA,
17   individually; ANITA VALLEE,
     individually,
18
                             Defendants.
19

20

21 ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT OUR LADY OF
   LOURDES HOSPITAL AT PASCO, INC D/B/A OUR LADY OF LOURDES
   HOSPITAL AND LOURDES COUNSELING CENTER AND DEFENDANT
   ANITA VALLEE ~ 1
 1         BEFORE THE COURT is Plaintiff’s Stipulated Motion to Dismiss Lourdes

 2   and Vallee, ECF No. 73. Having reviewed the Motion and the record, the Court

 3   finds good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Stipulated Motion to Dismiss Lourdes and Vallee, ECF No. 73,

 5            is GRANTED.

 6         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

 7            costs as to Defendant Our Lady of Lourdes Hospital at Pasco, Inc., d/b/a

 8            Our Lady of Lourdes Hospital and Lourdes Counseling Center and

 9            Defendant Anita Vallee, only.

10         3. All other claims against all other defendants remain pending.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, enter judgment of dismissal with prejudice as to Defendant Our Lady of

13   Lourdes Hospital at Pasco, Inc., d/b/a Our Lady of Lourdes Hospital and Lourdes

14   Counseling Center and Defendant Anita Vallee, only, and provide copies of this

15   Order to counsel.

16         DATED October 30, 2019.

17
                                                s/ Rosanna Malouf Peterson
18                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
19

20

21 ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT OUR LADY OF
   LOURDES HOSPITAL AT PASCO, INC D/B/A OUR LADY OF LOURDES
   HOSPITAL AND LOURDES COUNSELING CENTER AND DEFENDANT
   ANITA VALLEE ~ 2
